Title: James Madison to Martin Van Buren, 14 February 1833
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Montpr.
                            
                            
                                
                                    
                                
                                Feby. 14. 1833
                            
                        
                        J. M presents his respects to Mr. V. B. & thanks him for the Copy of the Report of the Joint Comtee of
                            the Senate & Assembly of N.Y. on a Communication from the Governor kindly forwarded to him. He has recd. from a
                            Perusal of the Document a just impression of the ability with which it was prepared & of the praiseworthy spirit
                            of moderation & conciliation, which pervades it
                        
                            
                                
                            
                        
                    